DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/22 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pensala et al. (US 2011/0279201; “Pensala”; reference of record).
Regarding claim 1, Pensala teaches a MEMS resonator (Figures 1c and 3b; para. [0056]) comprising:
a resonator beam (310);
electrically-coupled electrodes (361-368) periodically-spaced about one of a first side and a second side of the resonator beam (310); and
a capacitive gap (shown as 351 in figure 3a) between at least a portion of the electrically-coupled electrodes (361-368) and the resonator beam (310);
wherein at least one of the capacitive gaps is smaller than 400 nanometers (Para. [0053]).
As for claim 8, Pensala teaches wherein the resonator beam is a first resonator beam; and wherein the resonator further comprises: a second resonator beam mechanically-coupled to the first resonator beam; a third resonator beam mechanically-coupled to the second resonator beam; and a fourth resonator beam mechanically-coupled to the first and third resonator beams; wherein the first, second, third, and fourth resonator beams are arranged in a rectangular or square shape (Figure 3b shows electrodes applied to figure 1c. Applying the electrodes of figure 3b to figure 1f will provide this structure of four resonator beams forming a square shape.).
Regarding claim 10, Pensala teaches wherein the width of the resonator beam is equal to v/(f√2); wherein f is equal to the frequency and v is equal to the acoustic velocity of an elastic shear wave travelling through a body of the resonator (This mathematical definition of the resonator width is due to the aspect ratio of the beam resonator being an integer greater than 1. Because the aspect ratio of Pensala is greater than 1 in figure 1f, the resonator width will be defined by this mathematical definition.).
As for claim 11, Pensala teaches wherein at least one of:
no electrode has a length greater than the width of the resonator beam (see width of electrodes and beams in figures 3a and 3b);
the resonator further comprises anchors (see anchors 331-334 in figure 3a) positioned about corners of the resonator, wherein the anchors mechanically-coupling the resonator to a substrate;
the resonator is configured to resonate at a frequency greater than 167MHz upon application of an input signal;
the resonator has a quality factor between 10,000 and 10,000,000;
the resonator exhibits a turn-over point in its frequency versus temperature characteristic between minus 100 to positive 200 degrees centigrade, wherein the slope of the characteristic is near zero;
the resonator beam has a length and a width, the length being an integer multiple of the width, the integer multiple being at least two;
the resonator beam comprises at least one of poly- or mono-crystalline silicon, poly- or mono-crystalline silicon carbide, poly- or mono-crystalline diamond, silicon dioxide, silicon nitride, poly- or mono-crystalline germanium, and glass (para. [0020]-[0021]); or
the resonator beam comprises resonant units, wherein each resonant unit has a length and a width each equal to the width of the resonator beam, and wherein each resonant unit configured to resonate in a Lamé mode at the frequency upon application of the input signal (see figure 1c and para. [0045]).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentz et al. (US 2011/0221301; “Hentz”; reference of record).
Regarding claim 1, Hentz teaches a MEMS resonator (figure 11) comprising:
a resonator beam (20);
electrically-coupled electrodes (40) periodically-spaced about one of a first side (top) and a second side (bottom) of the resonator beam (20); and
a capacitive gap (shown as g in figure 5) between at least a portion of the electrically-coupled electrodes (40) and the resonator beam (20);
wherein at least one of the capacitive gaps is smaller than 400 nanometers (para. [0065], [0109]).
As for claim 11, Hentz teaches wherein at least one of:
no electrode has a length greater than the width of the resonator beam;
the resonator further comprises anchors (20’, 20”) positioned about corners of the resonator, wherein the anchors mechanically-coupling the resonator to a substrate;
the resonator is configured to resonate at a frequency greater than 167MHz upon application of an input signal;
the resonator has a quality factor between 10,000 and 10,000,000;
the resonator exhibits a turn-over point in its frequency versus temperature characteristic between minus 100 to positive 200 degrees centigrade, wherein the slope of the characteristic is near zero;
the resonator beam has a length and a width, the length being an integer multiple of the width, the integer multiple being at least two;
the resonator beam comprises at least one of poly- or mono-crystalline silicon (para. [0035]), poly- or mono-crystalline silicon carbide, poly- or mono-crystalline diamond, silicon dioxide, silicon nitride, poly- or mono-crystalline germanium, and glass; or
the resonator beam comprises resonant units, wherein each resonant unit has a length and a width each equal to the width of the resonator beam, and wherein each resonant unit configured to resonate in a Lamé mode at the frequency upon application of the input signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pensala in view of Rinaldi et al. (US 2018/0287047; “Rinaldi”; reference of record).
As for claim 16, Pensala teaches a MEMS resonator (Figure 1f. Pensala discloses an embodiment in figure 3b that adds electrodes of figure 3a to figure 1c. Para. [0056]. Adding the electrodes of 3a to figure 1f provides the structure below) comprising:
a first resonator beam (three square plates forming left side of structure in figure 1f) having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two (The square plates each have a length and width of L. See figure 1a. Connecting three together in a linear configuration provides a resonator beam having a width of L and length of 3L.); and
first electrically-coupled electrodes (The electrodes of figure 3a are added to each square plate in figure 1f) periodically-spaced about one of a first side (e.g. the left side of the three square plates forming left part of structure in figure 1f) and a second side of the first resonator beam;
wherein the first resonator beam comprises first resonant units (see three plates on left side of figure 1f), each having a length and width;
wherein each of the first electrically-coupled electrodes have a length less than or equal to the width of the first resonator beam (see dimension of electrodes with respect to the length of the square plate in figure 3a);
wherein the resonator is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator);
wherein each of the first resonant units is configured to resonate in a Lamé mode (para. [0045]) at the frequency upon application of the input signal to the resonator (This is an inherent property of a MEMS resonator); and
wherein at least one of: 
the resonator further comprises a capacitive gap between at least a portion of the electrically-coupled electrodes and the first resonator beam, wherein at least one of the capacitive gaps is smaller than 400 nanometers (para. [0053]); or a length of the periodic space between adjacent first electrodes is equal to about the width of the first resonator beam.
Pensala fails to expressly teach the frequency being greater than 167 MHz.
However, it is well-known to those of ordinary skill in the art to operate resonators at frequencies greater than 167MHz. For example, see para. [0006] of Pensala (above 300 MHz) and para. [0044] of Rinaldi (up to 100 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the resonator of Pensala at a frequency greater than 167 MHz because such a modification would have been exercising a well- known operating frequency for a MEMS resonator.
As for claim 21, Pensala teaches anchors (see anchors 331-334 in figure 3a) positioned about corners of the resonator, the anchors mechanically-coupling the resonator to a substrate; 
wherein: no electrode has a length greater than the width of the resonator beam (see dimensions in figures 3a and 3b); and
the resonator beam comprises at least one of poly- or mono-crystalline silicon, poly- or mono-crystalline silicon carbide, poly- or mono-crystalline diamond, silicon dioxide, silicon nitride, poly- or mono-crystalline germanium, and glass (para. [0020]-[0021]).
Pensala fails to teach the resonator has a quality factor between 10,000 and 10,000,000; and the resonator exhibits a turn-over point in its frequency versus temperature characteristic between minus 100 to positive 200 degrees centigrade.
However, as would have been recognized by one of ordinary skill in the art, the quality factor of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the resonator quality factor of Pensala would be merely an exercise in finding the optimum and workable range for the resonator quality factor through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Pensala), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quality factor of the resonator of Pensala because such a modification would have been a mere exercise in finding the
Also, as would have been recognized by one of ordinary skill in the art, the turn-over point in a frequency versus temperature characteristic of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the turn-over point of Pensala would be merely an exercise in finding the optimum and workable range for the frequency versus temperature characteristic turn- over point through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Pensala), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the turn-over point in the frequency versus temperature characteristic of the resonator of Pensala because such a modification would have been a mere exercise in finding the optimum and workable range for the turn-over point through routine experimentation.


Allowable Subject Matter
Claims 2-7, 9, 12-15, and 22 are allowed.
Claim 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Pensala and Hentz, fail to teach:
“wherein a length of the periodic space between adjacent electrodes is equal to about the width of the resonator beam.”, as set forth in claim 2;
“wherein: a length of the periodic space between adjacent first electrodes is equal to about the width of the first resonator beam; a length of the periodic space between adjacent second electrodes is equal to about the width of the second resonator beam; or the length of the periodic space between adjacent first electrodes is equal to about the width of the first resonator beam, and the length of the periodic space between adjacent second electrodes is equal to about the width of the second resonator beam.”, as set forth in claims 6 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 26, 2022